                   Case 20-19673         Doc 25    Filed 02/09/21     Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY
                      COURT FOR THE DISTRICT OF MARYLAND

 In re:                                               :
                                                       :
 Anthony Pearson                                       :
                                                      :              Case No.20-19673
                                                      :              Chapter 13
                                Debtor                :
                                                      :

                                AMENDED CHAPTER 13 PLAN

                   Original Plan            X_Amended Plan  Modified Plan

1.       GENERAL PLAN PROVISIONS.
 The Debtor proposes the following Chapter 13 Plan and makes the following declarations (mark
one of the following boxes that apply for each of 1.1, 1.2, and 1.3. below). If a box is marked as
“does not . . .” or if more than one box is marked in each section, the provision will be ineffective
if set out later in the plan.

       1.1     Declaration as to Nonstandard Provisions.
This Plan:     XX does not contain nonstandard provisions.
OR              contains nonstandard provisions set out in Section 9 below.

       1.2     Declaration as to Limiting Secured Claims.
This Plan:     XX does not limit the amount of a secured claim.
OR              limits the amount of a secured claim based on the value of the collateral securing
               the claim as set out in Sections 5.1 through 5.4 below.

       1.3     Declaration as to Avoiding Security Interests.
This Plan:     XX does not avoid a security interest or lien.
OR             __ avoids a security interest or lien as set out in Section 5.1 through 5.4 below.

2.    NOTICES.
You should read this plan carefully and discuss it with your attorney if you have one in this
bankruptcy case. If you do not have an attorney, you may wish to consult one.

       2.1.   Notices to Creditors.
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.
The declarations set out in Section 1 above may be of particular importance.



Local Bankruptcy Form M
Page 1
                   Case 20-19673        Doc 25     Filed 02/09/21      Page 2 of 8



If you oppose the Plan’s treatment of your claim or any provision of this Plan, you or your attorney
must file an objection to confirmation at least 7 days before the date set for the hearing on
confirmation, unless otherwise ordered by the Bankruptcy Court. The Court may confirm this Plan
without further notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In
addition, you may need to file a timely proof of claim in order to be paid under the Plan.

        2.2.     Notices to Debtors.
 This form lists options that may be appropriate in some cases, but not all cases. Just because an
option is listed on the form does not mean that it is appropriate for you. Plans contrary to the local
rules and Court rulings may not be confirmed.

3.     PLAN TERMS.
The Debtor’s future earnings are submitted to the supervision and control of the Trustee, and the
Debtor will pay as follows (mark and complete one of 3.1, 3.2, or 3.3 and/or 3.4 below; and,
optionally, 3.5 as applicable):

       3.1.       Even Monthly Payments.

               For a total of 60 months


OR
       3.2.     Varying Monthly Payments.
               671.34 per month for months 1-4;
               896.82 per month for months 5-60


for a total term of ___60_____ months.

       3.3    Varying Monthly Payments Before and After Confirmation.
$ ___________ per month before confirmation of this Plan (use Section 4.6.1 below to list the
adequate protection payments to be made before confirmation), and $ ___________ per month
after confirmation of this plan, for a total term of ________ months.
AND/OR
       3.4    Additional Payments.
In addition to monthly Plan payments under 3.1, 3.2, or 3.3, above, the Debtor will make the
payments listed below:
Amount                  Date                                 Source of Payment



      3.5     Additional Payment of Tax Refunds.



Local Bankruptcy Form M
Page 2
                    Case 20-19673       Doc 25     Filed 02/09/21      Page 3 of 8



 The Debtor will provide the Trustee with copies of state and federal tax returns for the years listed
below within 15 days of filing the returns (and must timely file the returns on or before April 15
of each year). Not later than June 1 of each year, the Debtor will pay into the Plan the amount of
refunds exceeding $ 0.00_________ (the amount already pro rated on Schedule I, if any) for each
of the listed years unless otherwise ordered by the Court. The tax refund payments are in addition
to, and not a credit against, the other payments required to be paid under the Plan. The Debtor will
not make any change to the number of any federal and state tax withholding allowances claimed
as of the petition date without 30 days prior notice to the Trustee.
This commitment covers tax years (list):
4.       DISTRIBUTION OF PLAN PAYMENTS.
         From the payments made, the Trustee will make distributions in the order listed below:
         4.1     Trustee’s Commission.
           The Trustee will receive the allowed Trustee commission under 11 U.S.C. § 1326(b)(2).

       4.2      Administrative Claims.
        Next to be paid, except as provided in Section 4.3 below, are administrative claims under
11 U.S.C. § 507(a)(2), including Debtor’s Counsel fee balance of $2435.02____ due and payable
pursuant to a fee arrangement made under Subparagraphs 4.A, B, or C of Appendix F to the Local
Bankruptcy Rules.

        4.3    Domestic Support Obligations and Non-Appendix F Attorney Fees.
 Next to be paid, at the same time and pro rata, are allowed unsecured claims for: (i) domestic
support obligations under 11 U.S.C. § 507(a)(1); and (ii) any Debtor’s Counsel fee allowed under
11 U.S.C. § 507(a)(2) by Bankruptcy Court order following an application pursuant to a fee
arrangement under Section 7 of Appendix F to the Local Bankruptcy Rules. Debtor’s
Counsel fee balance to be paid through the Plan is expected to be in the amount of $
0.00____________.

       4.4    Former Chapter 7 Trustee Claims.
Next to be paid are any claims payable to the former Chapter 7 Trustee under 11 U.S.C. §
1326(b)(3). List the monthly payment: $ 0.00 .

        4.5     Priority Claims.
        Next to be paid are other priority claims defined by 11 U.S.C. § 507(a)(3) - (10). List the
expected claims below:
Priority Creditor                  Expected Claim Amount
IRS 2018 and 2019                              $3380.00
Maryland ’18 and ’19                           $474.00

        4.6    Secured Claims.
 Next to be paid, at the same time and pro rata with payments on priority claims under Section 4.5
above, are secured claims as set forth below. The holder of an allowed secured claim retains its
lien under 11 U.S.C. § 1325(a)(5)(B)(i). Any allowed secured claim listed in the Plan to be paid
by the Trustee will be deemed provided for under the Plan. Any allowed secured claim not listed

Local Bankruptcy Form M
Page 3
                   Case 20-19673        Doc 25     Filed 02/09/21     Page 4 of 8



in the Plan to be paid by the Trustee, or not stated to be paid outside of or otherwise addressed in
the Plan, will be deemed not provided for under the Plan and will not be discharged.


                  4.6.1. Adequate Protection Payments for Claims Secured by or Subject to a
                       Lease of Personal Property
 Beginning not later than 30 days after the petition date and until the Plan is confirmed, the Debtor
will directly pay adequate protection payments for claims secured by or subject to a lease of
personal property for: None X__ or the Claims Listed Below _ (mark one box only). After
confirmation of the Plan, the claims will be paid under Section 4.6.3. Make sure to list the amount
of the monthly payment the Debtor will pay before confirmation, and list the last 4 digits only of
the account number, if any, the lienholder uses to identify the claim:


Lease:         Property
Lienholder     Collateral      Acct. No (last 4 numbers).     Monthly Payment none

                 4.6.2. Pre-petition Arrears on Secured Claims.
  Pre-petition arrears on secured claims will be paid through the Plan in equal monthly amounts
while the Debtor directly pays post-petition payments beginning with the first payment due after
filing the petition for: None __ or the Claims Listed Below X (mark one box only). The claims
listed below include: Claims Secured by the Debtor’s Principal Residence X and/or Other
Property .
                                                             Monthly                No. of.
Lienholder       Collateral    Arrears        Payment       Months
SPS Loan Servicing Home $24,127.71


                4.6.3. Secured Claims Paid Through the Plan.
 The following secured claims will be paid through the Plan in equal monthly amounts for: None
_X or the Claims Listed Below _ _ (mark one box only). Such secured claims include secured
claims altered under Sections 5.1 through 5.5 below. Make sure to list the interest rates to be paid:
                                                                   Monthly              No. of.
Lienholder      Collateral            Amount         %Rate         Payment              Months.

                4.6.4. Surrender Collateral to the Lienholder.
 The Debtor will surrender collateral to the lienholder for: None X or the Claims Listed Below 
(mark one box only). Describe the collateral securing the claim. Any allowed claim for an
unsecured deficiency will be paid pro rata with general unsecured creditors. Unless the Court
orders otherwise, a claimant may amend a timely filed proof of claim for an unsecured deficiency
after entry of the confirmation order as follows: (a) the amended proof of claim asserting an
unsecured deficiency claim for real property shall be filed within ______ days (no less than 180



Local Bankruptcy Form M
Page 4
                    Case 20-19673       Doc 25      Filed 02/09/21     Page 5 of 8



days) after entry of the confirmation order; (b) the amended proof of claim asserting an unsecured
deficiency claim for personal property shall be filed within ______ days (no less than 60 days)
after entry of the confirmation order. Upon plan confirmation, the automatic stay of 11 U.S.C. §§
362 and 1301 terminates, if not terminated earlier, as to the collateral listed:
Lienholder               Collateral to be Surrendered
NONE




                4.6.5. Secured Claims Outside of the Plan.
 The Debtor will directly pay the secured claims outside of the Plan for: None X or the Claims
Listed Below (mark one box only). Such claims are deemed provided for under the Plan. The
Debtor will also directly pay outside of the Plan the unsecured portion of a claim that is only
partially secured, and any such unsecured claim is deemed provided for under the Plan:
Lienholder             Collateral to Be Paid for Outside of the Plan
Global Lending for automobile

              4.6.6 Secured Claim Not Listed in the Plan.
 The Debtor will directly pay any allowed secured claim not listed in the Plan outside of the Plan.
Any such claim will not be discharged.

                4.6.7. Additional Payments on Secured Claims.
 If the Trustee is holding more funds than those needed to make the payments under the Plan for
any month, the Trustee may pay amounts larger than those listed in Sections 4.6.2 and 4.6.3 pro
rata.

       4.7.    Unsecured Claims.
After payment of all other claims, the remaining funds will be paid on allowed general unsecured
claims as follows (mark one box only):

_ Pro Rata             XX 100%              100% Plus ____% Interest.

If there is more than one class of unsecured claims, list each class and how it is to be treated:
Class of Unsecured Creditors                          Treatment



5.     THE AMOUNT AND VALUATION OF CLAIMS.
Secured creditors holding claims treated under Section 5 retain their liens until the earlier of: the
payment of the underlying debt determined under nonbankruptcy law; or discharge under 11
U.S.C. § 1328; or, if the Debtor cannot receive a discharge as provided in 11 U.S.C. § 1328(f), the


Local Bankruptcy Form M
Page 5
                     Case 20-19673       Doc 25     Filed 02/09/21     Page 6 of 8



notice of Plan completion. If the case is dismissed or converted without completion of the Plan,
liens shall also be retained by the holders to the extent recognized under applicable nonbankruptcy
law.

   5.1.      Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 Through the Plan.
             The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 through the
             Plan for: None or the Claims Listed Below X (mark one box only). The claims listed
             below include: Claims Secured by the Debtor’s Principal Residence X and/or Other
             Property . Make sure to list the value of the collateral proposed to be paid through
             the Plan plus any interest below and in Section 4.6.3 above, as appropriate.
             Separately file: evidence of the collateral’s value; the existence of any superior lien;
             the exemption claimed; and the name, address, and nature of ownership of any non-
             debtor owner of the property. If the lienholder has not filed a proof of claim, also
             separately file evidence of the amount of the debt secured by the collateral. The
             amount and interest rate of the claim is set as listed below or by superseding Court
             order. A proof of claim must be filed before the Trustee makes payments. Any
             undersecured portion of such claim shall be treated as unsecured.


Lienholder Collateral         Value         %Rate
Perrywood Community Association $374,265.00   0%                      amount secured: $1238.00

Oak Grove Utility                  $374,265.00              3%        amount secured $13033.35

Real Time Solutions                     $374,265.00         0%         amount secured $0.00
(amount of claim is $66,712.77)

   5.2.     Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 by Separate Motion
            or an Adversary Proceeding.
        The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 by separate motion
or an adversary proceeding for: None X or the Claims Listed Below __ (mark one box only). The
amount and interest rate of the claim will be set by Court order. Make sure to list the value of the
collateral proposed to be paid through the plan plus any interest as determined by the Court in
Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee makes
payments. Any undersecured portion of such claim shall be treated as unsecured.

Lienholder       Collateral
NONE

          5.3.Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* Through the
              Plan.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* through the Plan for:
None X or the Claims Listed Below  (mark one box only). Make sure to list the value of the


Local Bankruptcy Form M
Page 6
                    Case 20-19673       Doc 25     Filed 02/09/21      Page 7 of 8



collateral proposed to be paid through the Plan plus any interest below and in Section 4.6.3 above,
as appropriate. Separately file: evidence of the collateral’s value; the existence of any superior
lien; the exemption claimed; and the name, address, and nature of ownership of any nondebtor
owner of the property. If the lienholder has not filed a proof of claim, also separately file evidence
of the amount of the debt secured by the collateral. The amount and interest rate of the claim is
set as listed below or by superseding Court order. A proof of claim must be filed before the Trustee
makes payments. Any undersecured portion of such claim shall be treated as unsecured.
                                                                       Monthly            No. of.
Lienholder       Collateral            Value            %Rate          Payment            Months.


*Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an exemption if the
lien is a judicial lien or a nonpossessory, non-purchase money security interest in certain property.


5.4. Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* by Separate Motion
or an Adversary Proceeding.
The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* by separate motion
or an adversary proceeding for: None X or the Claims Listed Below  (mark one box only). The
amount and interest rate of the claim will be set by Court order. Make sure to list the value of the
collateral proposed to be paid through the Plan plus any interest as determined by the Court in
Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee makes
payments. Any undersecured portion of such claim shall be treated as unsecured.

Lienholder     Collateral
NONE

*Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an exemption if the
lien is a judicial lien or a nonpossessory, non-purchase money security interest in certain property.


       5.5.    Claims Excluded from 11 U.S.C. § 506**.
             The Debtor will pay through the Plan the following claims excluded from 11 U.S.C.
§ 506** in full plus any interest for: None X or the Claims Listed Below  (mark one box only).
Make sure to list the amount proposed to be paid through the Plan plus any interest below and in
Section 4.6.3 above, as appropriate. The amount of each claim to be paid will be established by
the lienholder’s proof of claim or Court order. The interest rate of the claim is set as listed below
or by superseding Court order. A proof of claim must be filed before the Trustee makes payments.
                                   Amount to                          Monthly            No. of.
Lienholder     Collateral      Be Paid        %Rate Payment           Months. none

**Claims excluded from 11 U.S.C. § 506 include claims where the lienholder has a purchase
money security interest securing a debt incurred within the 910-day period preceding the petition
date, and the collateral consists of a motor vehicle acquired for the personal use of the Debtor, or

Local Bankruptcy Form M
Page 7
                   Case 20-19673        Doc 25     Filed 02/09/21     Page 8 of 8



the collateral consists of any other thing of value if the debt was incurred during the 1-year period
preceding the petition date.

6.    APPLICATION OF PAYMENTS ON ACCOUNT OF SECURED CLAIMS.
Payments made by the Chapter 13 Trustee on account of arrearages on pre-petition secured claims
may be applied only to the portion of the claim pertaining to pre-petition arrears, so that upon
completion of all payments under the Plan, the loan will be deemed current through the petition
date.

7.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES.
 Any unexpired lease with respect to personal property that has not previously been assumed during
the case, and is not assumed in the Plan, is deemed rejected and the stay of 11 U.S.C §§ 362 and
1301 is automatically terminated with respect to such property. The following executory contracts
and/or unexpired leases are assumed or rejected for: None X or the Claims Listed Below __ (mark
one box only). Any claim for rejection damages must be filed within 60 days from entry of the
order confirming this Plan.

Lessor or                     Subject of
Contract Holder               Lease or Contract                  Assumed                Rejected.

8.      REVESTING PROPERTY OF THE ESTATE.
Title to the Debtor’s property shall revest in the Debtor when the Debtor is granted a discharge
pursuant to 11 U.S.C. § 1328; or, if the Debtor cannot receive a discharge as provided in 11 U.S.C.
§ 1328(f), upon the notice of Plan completion; or upon dismissal of the case.

 NON-STANDARD PROVISIONS.
Any non-standard provision placed elsewhere in the Plan is void. Any and all non-standard
provisions are: None XX or Listed Below  (mark one box only).
Non-Standard Plan Provisions

10.    SIGNATURES.
 The Debtor’s signature below certifies that the Plan provisions above are all the terms proposed
by the Debtor, and the Debtor has read all the terms and understands them. The signature below
of the Debtor and Debtor’s Counsel, if any, also certifies that the Plan contains no nonstandard
provision other than those set out in Section 9 above.

Date: February 9, 2021                                /s/ Anthony Pearson
                                                      Debtor
/s/ Jillian M. Kindlund 17613
Attorney for Debtor                                   Joint Debtor




Local Bankruptcy Form M
Page 8
